Exhibit 10.72 SUMMARY OF NON-EMPLOYEE DIRECTOR COMPENSATION EFFECTIVE JANUARY 1, 2008 The Registrant’s Board of Directors approved the compensation to be paid in 2008 to the Registrant’s non-management directors.A summary of that compensation is as follows: Annual Retainer:$30,000 annually paid $7,500 per quarter. Norman Leenhouts, Co-Chair of the Registrant’s Board of Directors will be paid an additional annual retainer of $100,000 ($25,000 quarterly) for his services as Co-Chair and for additional services to be rendered in connection with Registrant’s acquisition and disposition activities. Additional Retainer for the Chair of each of the Committees:$10,000 annually, paid $2,500 per quarter. Meeting Fees: $1,400 per meeting for attendance (in person and by telephone) at Board and Committee meetings.A meeting fee will be paid for each meeting attended regardless of the number of meetings held in a day. Restricted Stock:The number of shares equal to $55,000 divided by the closing price of a share of the Registrant’s Common Stock on the date of issuance which will be May 1, 2008, the date of the 2008 stockholders meeting provided that a new stock benefit plan is approved by the stockholders. Options to Purchase Common Stock:The number of shares equal to $26,000 divided by 12.5% of the closing price of a share of the Registrant’s Common
